Citation Nr: 0841048	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-03 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from July 1971 to October 
1973 and from July 1978 to August 1985.  He had subsequent 
service with the U. S. Army National Guard from August 1985 
to June 2004.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2005 rating 
decision, by the Fort Harrison, Montana, Regional Office 
(RO), which denied the claim for left ear hearing loss 
disability.  The veteran perfected a timely appeal to that 
decision.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was conducted in June 2008.  A transcript of the 
hearing has been associated with the claim file.  


FINDING OF FACT

The veteran has left ear hearing loss due to noise exposure 
during service.  


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The veteran served on active duty from July 1971 to October 
1973 and from July 1978 to August 1985.  His DD Form 214 
indicates that he served as a company clerk; however, the 
records also show that the veteran served as a pilot.  At his 
enlistment examination in June 1971, an audiometric 
examination revealed pure tone thresholds of 5, 5, 0, and 15 
decibels in the left ear at the 500, 1000, 2000, and 4000 
Hertz levels.  Audiometric testing in January 1983 revealed 
pure tone thresholds of 0, 5, 0, and 20 decibels in the left 
ear at the 500, 1000, 2000, and 4000 Hertz levels.  

Private treatment reports from Dr. Karl M. Oehrtman, dated 
from April 1989 through September 1998, indicate that 
audiograms revealed documented fluctuating hearing loss in 
the low frequencies.  A treatment note, dated in July 1998, 
indicates that a repeated audiogram today showed some 
decrease in discrimination on the left ear.  

Reports of audiograms from Family Hearing professionals, 
referred from the National Guard, dated from March 1994 
through August 2001, reflect findings of hearing loss in the 
left ear.  A treatment note, dated March 15, 1994, reported a 
finding of left ear, mild hearing loss below the 1000 Hertz 
level, rising to normal with a mild loss above the 2000 Hertz 
level.  A treatment report, dated March 25, 1999, reported 
severe flat loss in the left ear.  

On January 10, 2000, an audiometric examination revealed pure 
tone thresholds of 60, 60, 60, and 75 decibels in the left 
ear at the 500, 1000, 2000, and 4000 Hertz levels.  Following 
an Audiological evaluation in October 2000, it was noted that 
the veteran had left ear flat moderate hearing loss; the 
examiner noted that previous results revealed sensorineural 
hearing loss.  A periodic examination, conducted in January 
2001, revealed pure tone thresholds of 55, 50, 60, and 25 
decibels in the left ear at the 500, 1000, 2000, and 4000 
Hertz levels.  Another audiogram, performed in November 2002, 
revealed pure tone thresholds of 50, 50, 65, and 75 decibels 
in the left ear at the 500, 1000, 2000, and 4000 Hertz 
levels.  

Treatment records from Rocky Mountain Ear, Nose, and Throat, 
dated from January 2002 through September 2002, shows 
findings of left sensorineural hearing loss.  During an 
initial patient visit in January 2002, the veteran reported a 
progressive decline in hearing over the past four to five 
years.  It was noted that audiometric testing dating back to 
1999 showed a fluctuating hearing level in the left ear.  The 
veteran was a helicopter pilot and currently worked as a 
detention officer.  In the past, the veteran was given a 
diagnosis of Meniere's disease and treated with medication.  
The impression was left asymmetric sensorineural hearing 
loss.  An April 2002 treatment note reported a finding of 
left sensorineural hearing loss; it was noted that there was 
a moderate to severe loss on the left side.  

The veteran was afforded a VA compensation examination in 
June 2005, at which time he reported a history of significant 
military noise exposure from artillery, blasts and aircraft 
throughout most of his service period.  Post-service noise 
exposure was insignificant.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:





HERTZ




1000
2000
3000
4000






LEFT

65
60
65
75

Speech audiometry revealed speech recognition ability of 68 
percent in the left ear.  The examiner noted that the veteran 
had a severe sensorineural hearing loss in the left ear, and 
word recognition using Maryland CNC lists revealed moderately 
reduced level in the left era.  The examiner observed that 
the veteran's hearing acuity was within normal limits upon 
entry into service, and until about 18 months prior to 
separation; no further hearing tests were found covering the 
period of the next 9 years, at which time a hearing test 
revealed a mild loss in the lower frequencies in the left 
ear.  Since there were no hearing tests covering the last 18 
months of the veteran's service period, the examiner stated 
that he was unable to rule out the possibility that his 
hearing acuity had deteriorated in his left ear prior to 
separation, although he considered it less likely that his 
present hearing loss was related to his military noise 
exposure.  

On the occasion of another authorized audiological evaluation 
in March 2007, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
70
70
60
75
80

Speech audiometry revealed speech recognition ability of 0 
percent in the left ear at 50 dB HL and 48 percent at 75 dB 
HL.  The diagnosis was left ear flat moderate to severe loss.  
The examiner stated that the hearing loss in the veteran's 
left ear is currently a result of Meniere's disease.  He also 
stated that it is unknown to what degree his flying played in 
its degree of severity.  

In a statement, dated in April 2007, the VA audiologist noted 
that the veteran was diagnosed with Meniere's disease in the 
left ear.  The audiologist indicated that, upon a review of 
the veteran's file, his hearing was within normal limits upon 
entering the military.  The first noted change was in 1996, 
and the assumption would be the onset of Meniere's.  From 
2001, hearing in the left ear remained at a flat moderate 
loss; some fluctuation to moderate severe range was noted.  
The audiologist concluded that hearing loss in the left ear 
was more likely a result of Meniere's; he added that it was 
possible that the Meniere's was aggravated by the veteran's 
flying and pressure changes.  

Following a review of the veteran's claims folder in November 
2007, an audiologist stated that the veteran has been 
diagnosed with Meniere's disease in the left ear.  He also 
noted that some fluctuation in the hearing sensitivity had 
been noted, specifically in the left ear; and, that 
fluctuation was attributed to the Meniere's disease.  

In another statement, dated in December 2007, the audiologist 
from Family Hearing Professionals Inc. observed that hearing 
examinations done by the National Guard for 1984, 1986 and 
1987 revealed a mild high frequency hearing loss in the left 
ear in the high frequency range.  He noted that a mild high 
frequency notch was also noted in March 1996; these results 
were prior to the onset of Meniere's disease in July 1996.  
The audiologist stated that, in review of the results from 
National Guard, he would say that the veteran's hearing loss 
in the left ear prior to the Meniere's onset was as likely as 
not a result of his military exposure to loud sounds.  

On the occasion of an Audiological evaluation in February 
2008, the veteran reported that he was experiencing early 
signs of the Meniere's during his reserve duty, but didn't 
report it at the time.  He also reported on occasions, while 
doing his flight physical with the hearing test, to have 
responded sooner than when he actually heard the tone, since 
he needed to pass for flight duty.  He was grounded for one 
year in order to get a waiver.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:





HERTZ



500
1000
2000
3000
4000






LEFT
75
75
65
75
85

Speech audiometry revealed speech recognition ability of 8 
percent in the left ear at 45 dB and 90 dB.  The examiner 
stated, in review of the file, it is possible that the 
hearing loss noted was the beginning of the Meniere's 
process.  Subsequently, in a March 2008 medical statement, 
the audiologist stated that the veteran's test results 
revealed a mild loss at 4000 Hz of 25 dB and 30 dB at 6000 
Hz.  He stated that this degree of hearing loss is not 
significant but was as likely as not a result of the 
veteran's noise exposure during his military duty.  The 
audiologist stated that he would also agree that the degree 
of loss noted as defined under VA disability regulations does 
not qualify as a disability.  The audiologist stated that it 
was his opinion that the veteran's claim to a hearing loss as 
a result of military exposure to loud sounds does not meet 
the qualifications for a disability.  He also stated that the 
veteran's hearing loss in the left ear appears to be related 
to his Meniere's disease.  The audiologist noted that the 
cause of the onset of the veteran's Meniere's would be purely 
speculative from his professional expertise.  He did note the 
veteran's claims that the onset was associated with flying 
and his related duties.  

At his personal hearing in June 2008, the veteran related 
that his basic training was in Infantry; he was then 
transferred to an armored unit for training as a tanker, and 
he was attached to a mechanized infantry unit.  The veteran 
indicated that he was sent to helicopter flight school, and 
he has been flying helicopters since then and through the 
entire period of his National Guard Service.  The veteran 
reported that he had substantial noise exposure during 
military service, including 14 years of active duty and 18 
years of National Guard duty.  The veteran testified that 
they were not issued earplugs at first; and, while he used 
hearing protection when he went into aviation, it was still 
very noisy.  The veteran maintained that he was not exposed 
to any significant noise after his discharge from service.  


III.  Legal Analysis-Service Connection.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2008).  Service connection for an organic 
disease of the nervous system, including sensorineural 
hearing loss, may be granted if manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. If the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  While the record does not show that the veteran 
received any awards which would reflect combat service, the 
Board does not dispute that the veteran was exposed to loud 
noises during service.  Exposure to loud noises is consistent 
with the circumstances of his service.  See 38 C.F.R. 
§ 1154(a).  As such, the Board finds that the statements from 
the veteran concerning in service noise exposure are credible 
when viewed in conjunction with the available evidence.  The 
veteran has also stated that his post-service employment did 
not involve any significant noise exposure.  The Board has 
been given no reason to doubt the veteran's veracity.  

After careful review of the evidentiary record, the Board 
finds that the evidence supports the veteran's claim.  The 
medical evidence of record clearly demonstrates that the 
veteran has hearing loss in his left ear as defined by VA 
regulations.  Significantly, the result of the recent 
Audiological evaluations in June 2005, March 2007, and 
February 2008 reflect hearing loss in the left ear.  In 
addition, the service records reflect that the veteran served 
as a pilot; as such, his military duties are entirely 
consistent with excessive noise exposure.  As noted above, 
the veteran has also provided credible statements which 
indicate exposure to significant noise.  

Since there is current a left ear hearing loss disability and 
noise exposure during military service has been recognized, 
what is necessary in order to grant service connection is 
competent medical evidence linking the current left ear 
hearing loss to service.  

The record on appeal contains conflicting opinions from the 
VA audiologist.  In June 2005, the VA audiologist stated that 
while it was less likely that the veteran's hearing loss was 
related to military noise exposure, he was unable to rule out 
the possibility that the veteran's hearing acuity had 
deteriorated in his left ear prior to separation.  
Subsequently, in March 2007, the audiologist stated that the 
veteran's left ear hearing loss was currently a result of 
Meniere's disease; however, he also noted that it was unknown 
to what degree the veteran's flying played in its degree of 
severity.  And, in April 2007, the audiologist again noted 
that the left ear hearing loss was a result of Meniere's 
disease; he added that the Meniere's disease was possibly 
aggravated by his flying and pressure changes.  Upon further 
review, however, in December 2007, the audiologist stated 
that he would say that the veteran's hearing loss in the left 
ear prior to the Meniere's onset was as likely as not a 
result of military exposure to loud sounds.  Subsequent 
statements in February and March 2008 reiterated the opinion 
that the hearing loss in the left ear was the beginning of 
the Meniere's process.  

Based on the foregoing, the medical evidence concerning the 
determinative issue of whether the veteran's left ear hearing 
loss is related to noise exposure coincident with his 
military service is in relative equipoise, i.e., about evenly 
balanced for and against his claim.  In this regard, the 
evidence shows that this current left ear hearing loss 
disability is mostly likely due to both in-service noise 
exposure as well as his Meniere's disease.  Overall, while 
the audiologist concludes that the veteran's current left ear 
hearing loss is due to Meniere's disease, which has not been 
service-connected, he also states that hearing loss in the 
left ear was shown prior to the onset of Meniere's disease; 
and, as such, the left ear hearing loss was the result of 
exposure to noise during military service.  

In these situations, the veteran is given the benefit of the 
doubt.  Consequently, resolving all reasonable doubt in the 
veteran's favor concerning the origin of his left ear hearing 
loss, the Board finds that service connection is warranted 
for this condition.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).  


ORDER

Service connection for left ear hearing loss disability is 
granted.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


